United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1882
                         ___________________________

                                 Tommy Ray Mosley

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Correctional Care Solutions; Arkansas Department of Correction; Wendy Kelley;
                                  Danny Burl

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                            Submitted: October 31, 2016
                             Filed: December 12, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate Tommy Mosley appeals from
the judgment of the District Court1 dismissing with prejudice his claims against the

      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas.
Arkansas Department of Correction and dismissing his remaining claims without
prejudice. He challenges the denial of class certification, discovery rulings, and the
dismissal of his claims to the extent they were dismissed for failure to exhaust
administrative remedies.2

       We conclude that the District Court did not abuse its discretion either in
denying class certification or in its discovery rulings. See Parke v. First Reliance
Standard Life Ins. Co., 368 F.3d 999, 1004 (8th Cir. 2004) (reviewing denial of class
certification for an abuse of discretion); Paxton v. Union Nat’l Bank, 688 F.2d 552,
559 (8th Cir. 1982) (discussing requirements for class certification), cert. denied, 460
U.S. 1083 (1983); Sheets v. Butera, 389 F.3d 772, 780 (8th Cir. 2004) (reviewing
rulings on discovery matters for a gross abuse of discretion). We further conclude
that the District Court did not err in dismissing some of Mosley’s claims for failure
to exhaust administrative remedies, as it is undisputed that Mosley filed a pertinent
grievance that was ultimately exhausted after he initiated this action. See 42 U.S.C.
§ 1997e(a) (“No action shall be brought with respect to prison conditions under
section 1983 . . . by a prisoner . . . until such administrative remedies as are available
are exhausted.”); King v. Iowa Dep’t. of Corr., 598 F.3d 1051, 1052 (8th Cir.)
(reviewing de novo district court’s interpretation of § 1997e(a)), cert. denied, 562
U.S. 966 (2010); Johnson v. Jones, 340 F.3d 624, 626-28 (8th Cir. 2003) (“Under the
plain language of section 1997e(a), an inmate must exhaust administrative remedies
before filing suit in federal court.”).

        We affirm the District Court, and we deny as moot Mosley’s pending motion
to file a substitute reply brief.




      2
       Mosley presented no meaningful argument as to any other ruling made by the
District Court. See Ahlberg v. Chrysler Corp., 481 F.3d 630, 638 (8th Cir. 2007)
(noting that points not meaningfully argued on appeal are waived).

                                           -2-